Citation Nr: 0025492	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether burial benefits are warranted.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1969.  He died in November 1998.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.


FINDINGS OF FACT

1.  The veteran died in November 1998.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, the veteran was not in 
receipt of pension or compensation, a claim for such benefits 
was not pending, and the veteran was not in a VA facility or 
en route thereto.

3.  The above facts are not in dispute.


CONCLUSION OF LAW

The criteria for burial benefits have not been met.  
38 U.S.C.A. §§ 1701, 1703, 2302, 2303, 2304 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1600, 3.1605 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Payment of burial expenses may be authorized if the veteran 
died as the result of a service-connected disability.  38 
U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(a).  If the veteran's 
death is not service-connected, entitlement to payment of 
burial expenses may be established if: 1) at the time of 
death the veteran was in receipt of pension or compensation; 
or 2) the veteran had an original or reopened compensation or 
pension claim pending at the time of death and there is 
sufficient evidence of record on the date of the veteran's 
death to have supported an award of compensation or pension 
effective prior to the date of the veteran's death; or 3) the 
deceased was a veteran of any war or was discharged or 
released from active service for a disability incurred or 
aggravated in line of duty, and the body of the deceased is 
being held by a State (or a political subdivision of a 
State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits are also payable if a veteran dies from non-
service connected causes while properly hospitalized by VA.  
38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c). For burial 
allowance purposes, the term "hospitalized by VA" means 
authorized admission to a VA facility for hospital, nursing 
home, or domiciliary care; authorized admission (transfer) to 
a non-VA facility for hospital care under the authority of 
38 U.S.C. § 1703 (pertaining to non-VA facilities which have 
contracted with VA to furnish hospital care or medical 
services); authorized admission (transfer) to a nursing home 
for nursing home care at the expense of the United States; or 
authorized admission (transfer) to a State nursing home for 
nursing home care with respect to which payment is authorized 
under law.  38 C.F.R. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  
The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients.  38 U.S.C.A. § 
1701(3).  When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605 (1999).

When a veteran dies from nonservice-connected causes, a plot 
or interment allowance is payable to the person or entity who 
incurred the expenses, provided: (1) the deceased veteran is 
eligible for the burial allowance under 38 C.F.R. § 3.1600(b) 
or (c); or (2) the veteran served during a period of war and 
the conditions relating to burial in a state veterans' 
cemetery are met; or (3) the veteran was discharged from 
active service for a disability incurred or aggravated in 
line of duty (or at time of discharge has such a disability, 
which in medical judgment would have justified a discharge 
for disability); and (4) the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States.  38 C.F.R. § 3.1600(f).

The record reflects that the veteran died in November 1998 
from myocardial infarction due to complete occlusion of 
previous bypass surgery, with other significant conditions 
contributing to death listed as aspiration pneumonia, 
subdural, and subarachnoid hemorrhage secondary to a fall.  
The Certificate of Death indicates that the veteran died 
while an inpatient at the Covenant Medical Center.  The 
veteran's body was cremated at the Merle Hay Crematory.  At 
the time of his death, service connection was not in effect 
for any disability, the veteran was not in receipt of pension 
benefits, and no claim for compensation or pension was 
pending.

In a November 1998 Application for Burial Benefits, the 
appellant indicated that the veteran was cremated, and not 
buried in a state-owned cemetery.  In several statements on 
file, the appellant indicated that the veteran died shortly 
after being hospitalized following a heart attack or stroke 
and falling from a deck.  He stated that the veteran was 
initially treated in one private facility, and then 
transferred to a second private facility where he died.  The 
appellant contended that the physicians who had treated the 
veteran at the time of his death informed the appellant that 
they had planned to transfer the veteran to a VA facility 
once his condition had stabilized.  The appellant argued that 
the veteran would have gone to a VA facility for treatment in 
November 1998 if one had been near.

The appellant does not contend that the veteran's death is 
service-connected or that the veteran was discharged from 
active service for a disability incurred or aggravated in 
line of duty, or that at the time of discharge the veteran 
had such a disability.  Moreover, the record discloses, and 
the appellant does not dispute, that at the time of death the 
veteran was not in receipt of compensation or pension 
benefits; that neither an original nor a reopened 
compensation or pension claim was pending at the time of 
death, or that the veteran's body was being held by a State 
or a political subdivision thereof.  In addition, while the 
appellant has argued that burial benefits should be allowed 
because the veteran would have been transferred to a VA 
facility if he had lived longer, it is undisputed that the 
veteran was not properly hospitalized by VA at the time of 
his death, and that the veteran did not die while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for the purpose of examination, treatment 
or care under 38 C.F.R. § 3.1605.  See Osborne v. Principi, 3 
Vet. App. 368 (1992).

Since the pertinent facts are not in dispute and the law is 
dispositive of the claim, the claim must be denied because of 
lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

Entitlement to burial benefits is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

